Citation Nr: 1100800	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-26 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for Dupuytren's 
contracture of the left hand. 

2.  Entitlement to an initial compensable rating for Dupuytren's 
contracture of the right hand. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from September 1976 to September 
1979; from January 1983 to April 1995; from November 1996 to 
April 1997; and from December 2003 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision in September 2007 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for Dupuytren's contracture of each 
hand and assigned initial noncompensable disability rating for 
each, all effective January 1, 2007.  In pertinent part, that 
rating decision also denied service connection diverticulitis, 
gastritis, Barrett's esophagus, hemorrhoids, and seborrhea.  

After the Veteran filed a notice of disagreement (NOD) in 
November 2007 to these actions, a statement of the case (SOC) was 
issued in February 2008 as to these seven issues.  The Veteran 
filed a substantive appeal, via VA Form 9, in September 2008, in 
which he limited his appeal to (by addressing only) the initial 
noncompensable ratings assigned for Dupuytren's contracture of 
each hand.  

Also, in the substantive appeal (VA Form 9) the Veteran requested 
that he be given the opportunity to testify at a Board hearing at 
the local RO (commonly called a travel Board hearing). 

No NOD was filed to a later rating decision in January 2009 which 
denied service connection for marked sinus bradycardia and denied 
compensable ratings for residuals of a right tibial fracture and 
for residuals of a left Achilles tendon injury; or to an August 
2010 rating decision which denied service connection for a right 
hip disorder and which also found that new and material evidence 
had not been submitted to reopen a claim for service connection 
for a left hip disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran was scheduled for a travel Board hearing in November 
2010.  On file is VA Form 21-0820, Report of General Information, 
which indicates that the Veteran called about his upcoming travel 
Board hearing and had stated that he was working outside the 
country and would not be able to attend.  Because he would not be 
back for at least 18 months, he wished to postpone the hearing.  
Also on file are copies of internal VA e-mails which indicate 
that the Veteran could not attend the hearing because he was 
deployed overseas to Surinam, South America, with the military.  

In an undated, typed, letter received in December 2010 the 
Veteran stated that he still desired a "hearing from the BVA" 
and that he would complete his work and return to the United 
States in March 2010.  Also, he would occasionally return to the 
United States for short durations, he did not think that the 
Board could accommodate him on short notice.  He proposed to 
notify the Board when he was permanently living in the United 
States and asked for advice concerning what he should do.

38 C.F.R. § 20.704(c) provides that: 

Requests for a change in a hearing date may be made 
at any time up to two weeks prior to the scheduled 
date of the hearing if good cause is shown.  Such 
requests must be in writing, must explain why a new 
hearing date is necessary, and must be filed with the 
office of the official of [VA] who signed the notice 
of the original hearing date.  Examples of good cause 
include, but are not limited to, illness of the 
appellant and/or representative, difficulty in 
obtaining necessary records, and unavailability of a 
necessary witness.  If good cause is shown, the 
hearing will be rescheduled for the next available 
hearing date after the appellant or his or her 
representative gives notice that the contingency 
which gave rise to the request for postponement has 
been removed.  If good cause is not shown, the 
appellant and his or her representative will be 
promptly notified and given an opportunity to appear 
at the hearing as previously scheduled.  If the 
appellant elects not to appear at the prescheduled 
date, the request for a hearing will be considered to 
have been withdrawn.  In such cases, however, the 
record will be submitted for review by the Member who 
would have presided over the hearing.  If the 
presiding Member determines that good cause has been 
shown, the hearing will be rescheduled for the next 
available hearing date after the contingency which 
gave rise to the request for postponement has been 
removed. 

In this case, because the Veteran's inability to attend the 
scheduled hearing stems from his military service in behalf of 
his country, good cause has been shown.  Accordingly, pursuant to 
38 C.F.R. § 20.704(c), "the hearing will be rescheduled for the 
next available hearing date after the contingency which gave rise 
to the request for postponement has been removed."  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before 
a Veterans Law Judge at the Roanoke, 
Virginia, Regional Office which is to take 
place after the contingency which gave rise 
to the request for postponement has been 
removed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

